Application Status
This communication is in response to the Amendment and Request for Reconsideration filed 22 April 2022.  Claims 1-3, 7-35, 37, 39-45 and 46-50 are pending in the application.  Claims 1, 44, 45 and 47 have been amended.  Claims 4-6 and 36 were cancelled previously, claims 38 and 46 are cancelled herein.  Claims 49 and 50 are new. 
Claims 15-18 and 20-32 were previously withdrawn from consideration but are subject to rejoinder by this action. 
All of the objections and grounds of rejection set forth in the previous Office-action have been overcome in light of the amendments to the claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The anti-slip element in claim 32.   It is described in the specification at para. 0150 as a pin configured to engage a pin groove 532 formed on the outer surface of the cam ring 512 and a groove 534 formed on the inner surface of the housing 102 (e.g., the rotor housing 106).
The ring coupling element in claim 33. It is described in the specification at para. 0164-0165, inter alia, as having various configuration.  One configuration is that the ring coupling element 172 has a plurality of first receivers 176 for receiving the plurality of ring teeth 174 of the piston ring 170 on one side, and a plurality of second receivers 178 for receiving the shaft teeth 198 of the drive shaft 190 on the other side. In some embodiments, the second receivers 178 of the ring coupling element 172 are configured as grooves radially extending along an entire axial end face of the ring coupling element 172.  Another example of the ring coupling element 172 is an Oldham coupling. In some examples, the ring coupling element 172 is configured to be flexible so as to allow for misalignment between the piston pin axis AT and a shaft axis As. In other examples, the drive shaft 190 and the piston ring 170 may be directly engaged with each other, without the use of the ring coupling element 172
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	IN THE CLAIMS
Rejoinder 
The pending claims are allowable.  The restriction requirement between species I-V, as set forth in the Office action mailed on 10 September 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between species I-V is hereby withdrawn.  
Accordingly, claims 15-18 and 20-32, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  See note below1.

In claim 24, “the axial width” has been replaced with --an axial width--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

With respect to independent claims 1, 40 and 45 and their dependents, reasons for allowance were set forth in previous Office-action(s).  Applicant’s remarks from the response filed on 22 April 2022 are hereby incorporated into this reasons for allowance.

With respect to new claim 49, the prior art of record either alone or in combination does not teach or fairly suggest the hydraulic radial piston device with each recited limitation and specifically wherein the first pintle lubrication groove extends between the fluid inlet end of the pintle and the rotor inlet communication port and wherein the second pintle lubrication groove extends between the fluid outlet end of the pintle and the rotor inlet communication port.

With respect to new claim 50, the prior art of record either alone or in combination does not teach or fairly suggest the hydraulic radial piston device with each recited limitation and specifically wherein the bearing surface axially and circumferentially bounds the second recess except for a lubrication groove or grooves defined by the exterior of the pintle shaft through the bearing surface, the lubrication groove or grooves providing lubrication of the bearing surface and extending axially along the pintle shaft to an axial side of the second recess.

Modification of the applied art references with the specifics of the pintle lubrication groove(s) recited in the manner claimed is not be contemplated by the prior art nor foreseeable without the benefit of the disclosure of the instant invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
        Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.